Citation Nr: 1627986	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-22 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), other than service-connected anxiety with panic disorder and agoraphobia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1964 to October 1968 and in the U.S. Army from December 1974 to October 1976 and was awarded the Vietnam Service Medal with Three Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied, in part, service connection for PTSD.  The claim is now under the jurisdiction of the Reno, Nevada RO.

In July 2010, the Veteran testified at a hearing at the RO.  A transcript of that hearing is of record.

The Board remanded the claim in February 2013, October 2014 and July 2015.

In addition, the Veteran's representative stated in the June 2016 Informal Hearing Presentation (IHP) that:

We would also like to address that the [V]eteran's entitlement to TDIU was severed in rating decision of August 20, 2015.  In rating decision of November 26, 2014, it was proposed to sever this TDIU entitlement because the [V]eteran failed to return the VA Form 21-4140.  It is obvious, based on his medical condition, that the [V]eteran is unable to be employed.  It is so unfair for this bedridden [V]eteran to be stripped of his TDIU entitlement because he failed to return the VA Form 21-4140.  He is unable to get up, breathe on his own and communicate effectively.

The Board notes that effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office.  The Veteran (and his representative) is advised that if he wishes to open a claim, he do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).  Similarly, effective March 24, 2015, a Notice of Disagreement (NOD) consists of a completed and timely specific form, provided that such form is provided by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.201 (2016).  In this regard, the September 17, 2015 letter accompanying the August 2015 rating decision noted as an enclosure VA Form 21-0958 (Notice of Disagreement).  As such, the Veteran (and his representative) is advised that if he is in disagreement with the August 2015 rating decision, he may file a NOD using VA Form 21-0958 within a year of the date of the September 17, 2015 letter, as outlined in the September 17, 2015 letter.     

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The July 2015 Board remand directives requested a VA examination and additionally stated that:

If the Veteran is unable to appropriately function for a VA examination, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, should review the entire claim folder (electronic) and provide an addendum to the August 2010 VA examination, as a result of the examiner's entire review of the file.

Subsequent to the July 2015 Board remand, various evidence of record indicated that the Veteran was receiving long term inpatient care, that he was ventilator dependent, non-verbal with a tracheostomy, unable to walk and unable to be moved.  See October 2015 VA Treatment Note, October 2015 Email, February 16, 2016 VA Form 27-0820 (Report of General Information).  The February 2016 Supplemental Statement of the Case noted that the Veteran failed to report for a November 2015 VA examination "due to hospitalization."  There is no indication that the AOJ sought to obtain an addendum opinion, as outlined in the July 2015 Board remand directives.  
In light of the evidence describing the Veteran's medical condition obtained subsequent to the July 2015 Board remand, the Board concludes that the Veteran is unable to appropriately function for a VA examination at this time and thus, in order to substantially comply with the July 2015 Board remand directives, remand is required to obtain an addendum opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board notes that the Veteran's representative stated in the June 2016 IHP that "[w]e ask the Board to once again request that an appropriate VA examiner review the [V]eteran's claims file and provide answers to the questions...as cited in the July 2015 remand."  
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.

2.  Obtain an opinion to determine the nature and etiology of any current psychiatric disorders other than service-connected anxiety disorder with panic disorder and agoraphobia.  

A VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, should review the entire claim folder (electronic) and provide an addendum to the August 2010 VA examination, as a result of the medical professional's entire review of the file.

The electronic claims folder, including a copy of this remand, must be made available to the medical professional for review in conjunction with rendering his/her report.  A notation to the effect that this record review took place should be included in the addendum.
The medical professional must address the following inquiries:

a.  Whether there is an additional psychiatric disorder which is considered separate from his service-connected anxiety disorder with panic disorder and agoraphobia;

b.  If so, whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition;

c.  If it is determined to be a new and separate disorder, whether the symptomatology of the two disorders is wholly duplicative or overlapping;

d.  If it is determined to be a new and separate disorder which is not wholly duplicative or overlapping of the Veteran's anxiety disorder diagnosis, whether the new diagnosis is as likely as not (50 percent probability or greater) the result of active service.  Consideration of PTSD under the revised criteria in effect since July 2010 must also be addressed.

The medical professional should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.

If the medical professional is unable to offer any of the requested opinions, it is essential that the medical professional offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




